UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7538



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL ANTHONY SMITH,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-98-252, CA-00-3771-AW)


Submitted:   November 29, 2001         Decided:     December 10, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Anthony Smith, Appellant Pro Se. Barbara Suzanne Skalla,
Assistant United States Attorney, Rod J. Rosenstein, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Anthony Smith seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2001) and his motion for a certificate of appealability. The

district court’s order denying Smith’s § 2255 motion was entered on

the docket on June 20, 2001, and we construe his August 20, 2001

motion for a certificate of appealability as a timely notice of

appeal from that order.    See Smith v. Barry, 502 U.S. 244, 248

(1992).   Nonetheless, we have reviewed the record and the district

court’s opinions and orders denying Smith’s § 2255 motion and

motion for a certificate of appealability and find no reversible

error.

     Accordingly, we deny a certificate of appealability and dis-

miss the appeal on the reasoning of the district court.   See United

States v. Smith, Nos. CR-98-252; CA-00-3771-AW (D. Md. filed June

19, 2001, entered June 20, 2001; filed Aug. 27, 2001, entered Aug.

28, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                 2